Title: Thomas Jefferson to James Madison, 17 May 1814
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir Monticello May 17. 14.
            The inclosed paper came to me for I know not what purpose; as it came, just as you see it, without a scrip of a pen: perhaps that I might join in the sollicitation. Augustus Chouteau, the first signer, I always considered as the most respectable man of the territory, and the more valuable as he is a native. of the other signers I know nothing; and I know how easy it is to get signers to such a
			 paper, and that
			 no man possesses that art more perfectly
			 than the one recommended. he must have changed character much if he is worthy of it. I remember we formed a very different opinion of him; and
			 I think he was removed for faction and extortion or champerty from some
			 office he held; either that of Attorney for the US. or of land Commissioner, or something of that sort. perhaps you will recollect it better than I do. it is probable you have recieved such a paper;
			 but lest you should not, I send you this.We
			 learnt your arrival at home about a week ago.
			 I was then, as I am now, on the point of setting out to Bedford, delayed from day to day for a carriage daily promised. my present prospect is to set out in two days. this will prevent my intruding a visit on you
			 during your present stay at Montpelier, and the rather as I am sensible that all visits must be  inconveniently intrusive on the objects which bring you home.I sincerely congratulate you on the success
			 of the loan, and wish that resource may
			 continue good. I have not expected it
			 could be pushed very far, from the unfortunate circumstance of our circulating medium being delivered over to enrich private adventurers at the public expence, when in our own hands it might have
			 been made a competent supplement to our other war resources.mrs Randolph joins me in friendly respects to mrs Madison.
			 mr Randolph is at Varina. ever affectionately yours
            Th:
                Jefferson
          
          
            I have this moment been called on for Wynne’s life of Jenkins, & find it not in the library. the last I remember of it was the carrying it to Washington for your use while engaged on the subject of neutral rights. I suspect therefore it may still be in the Office of state. can you recollect, or will you be so good as to enquire after it. I have re-opened my letter to state this.
          
        